(462) NORTH CAROLINA — COLUMBUS COUNTY.
SUPERIOR COURT OF LAW, FALL TERM, 1822.
The jurors for the State upon their oath present, that John Haddock, late of Columbus, on the first day of August, in the present year, with force and arms, etc.
After conviction it was moved in arrest that the time when the offense was committed was not laid in the indictment with sufficient certainty.
Judgment was arrested, and the State appealed.
The objection is that the caption does not state the term at which the court was held with sufficient certainty; but where is the necessity of stating in the caption any time at all? The record in this case shows that the indictment was found at a Superior Court held under due and legal authority, and, as it is known that the Superior Courts are organized and act under a public law, this Court is bound judicially to recognize its power. A court acting under limited and special powers may require a caption specifying its authority, but not a court sitting under the general law of the land. But "Fall Term" is certain enough, for we know the fall begins the first of September, *Page 261 
and that the circuit in which Columbus is located also begins in September. The time of committing the offense is stated with sufficient precision; the present year refers to the year mentioned in the caption. The judgment must be entered up for the State.
PER CURIAM.                                           Reversed.
Cited: S. v. Lane, 26 N.C. 121. *Page 262 
(465)
IN EQUITY